DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofbauer (US 2008/0134879).

In regards to claim 1:
	Hofbauer teaches an aluminum alloy for a piston comprising aluminum as a base, magnesium and zinc, wherein the magnesium content is 10-20 wt% with reference to the total weight, wherein Hofbauer recites the magnesium content to be between 0-15 wt% (Paragraph [0007).

In regards to claim 2:


In regards to claim 3:
	Hofbauer teaches the copper content is 1.5 to 3.5 wt% with reference to the total weight, wherein Hofbauer recites the copper content to be between 0-15 wt% (Paragraph [0007]).

In regards to claim 5:
	Hofbauer teaches an aluminum alloy for a piston comprising aluminum as a base, magnesium and zinc, wherein the zinc content is 2.0 to 6.4 wt% with reference to the total weight, wherein Hofbauer recites the zinc content to be between 0-10 wt% (Paragraph [0007]).

In regards to claim 6:
	Hofbauer teaches the copper content is 1.5 to 3.5 wt% with reference to the total weight, wherein Hofbauer recites the copper content to be between 0-15 wt% (Paragraph [0007]).

In regards to claim 8:
	Hofbauer teaches an aluminum alloy for a piston for a vehicle engine comprising aluminum as a base, magnesium and zinc, wherein the magnesium content is 10-20 

In regards to claim 9:
	Hofbauer teaches the zinc content is 2.0 to 6.4 wt% with reference to the total weight, wherein Hofbauer recites the zinc content to be between 0-10 wt% (Paragraph [0007]).

In regards to claim 10:
	Hofbauer teaches the copper content is 1.5 to 3.5 wt% with reference to the total weight, wherein Hofbauer recites the copper content to be between 0-15 wt% (Paragraph [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hofbauer in view of Harrigan Jr (US 2012/0207640 hereinafter “Harrigan”).

In regards to claim 4:
	Hofbauer does not state a T-AlCuMgZn phase being generated using the same percentages as the instant invention.
	Harrigan teaches a phase being generated for an aluminum alloy in order to produce a high strength aluminum alloy.
	It would have been obvious to one of ordinary skill to teach the phase being generated in order to provide a high strength aluminum alloy.

In regards to claim 7:
	Hofbauer does not state a T-AlCuMgZn phase being generated using the same percentages as the instant invention.
	Harrigan teaches a phase being generated for an aluminum alloy in order to produce a high strength aluminum alloy.
	It would have been obvious to one of ordinary skill to teach the phase being generated in order to provide a high strength aluminum alloy.

In regards to claim 11:

	Harrigan teaches a phase being generated for an aluminum alloy in order to produce a high strength aluminum alloy.
	It would have been obvious to one of ordinary skill to teach the phase being generated in order to provide a high strength aluminum alloy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747